Citation Nr: 0123300	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  97-19 808	)	DATE
	)
	)
                          
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 



INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971, from September 1979 to October 1982, and again 
from March 1984 to November 1984.  He also reported periods 
of service with the Reserves and the National Guard, with the 
latest ending in July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the veteran's claim of 
service connection for a bilateral hip disorder.  Following 
an August 1997 hearing at the RO, an October 1997 rating 
decision confirmed the April 1997 denial.  In December 1999, 
the Board denied the claim, concluding that the veteran's 
bilateral hip disorder was not of service origin.  The 
veteran appealed that determination to the United States 
Court of Veterans Appeals (Court), which, by an Order dated 
in January 2001, granted a Joint Motion to Vacate and Remand 
the Board's December 1999 decision.  The Court remanded the 
case to the Board for further adjudication.  


REMAND

The veteran contends that he currently suffers from a 
bilateral hip disorder which is due to inservice trauma as a 
parachute trooper.  As indicated above, the Board's December 
1999 denial of the claim was vacated by the Court by a 
January 2001 Order.  

The December 1999 decision of the Board determined that, 
while there was medical evidence to support both sides of the 
claim, the opinions expressed by VA physicians (in the 
negative) outweighed a countervailing private physician's 
statement which supported the veteran's claim.  The Court 
approved the Joint Motion to Remand, which determined that 
the Board had erred in rejecting lay evidence as competent to 
show inservice hip trauma and treatment, as well as 
postservice continuing hip problems, and on the basis that no 
thorough and contemporaneous examination had been conducted.  
The Joint Motion took the position that the lay testimony in 
this case was wrongly discounted by the Board in the denial 
decision.  The Joint Motion also discussed the inadequacy of 
the medical opinions of record, noting that the only examiner 
who had examined the veteran in this case was the private 
physician who had provided a statement in support of the 
veteran's claim.  Therefore, a VA medical examination was 
deemed appropriate.  

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this statute 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  VCAA § 7(a), 114 Stat. 2096, 
2099-2100.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The VCAA also requires that VA shall notify a claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (now codified 
at 38 U.S.C. § 5103 (West Supp. 2001)).  The Board finds 
that, while this case is in remand status, the RO should 
ensure that all notification action required by the VCAA is 
completed in full.  In this regard, we further note that the 
Secretary of Veterans Affairs has issued new regulations to 
implement the VCAA, which are found at 66 Fed. Reg. 45,620-
632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See VCAA §§ 3-4, 114 
Stat. 2096, 2096-2099 (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the VA 
Regional Office (RO) has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claims that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to evaluate the 
nature, severity, and etiology of his 
current bilateral hip disorder.  The claims 
file, to include this Remand, must be made 
available to the examiner for review in 
conjunction with the examination.  Based 
upon current clinical findings on 
examination, and upon review of all 
pertinent medical and lay statements of 
record, the examiner is requested to offer 
an opinion as to whether it is at least as 
likely as not that the veteran's current 
avascular necrosis of the hips is related 
to inservice hip trauma.  As previous 
opinions appear to have differed as to 
whether the veteran's bilateral hip 
disorder is causally connected to inservice 
trauma versus postservice consumption of 
alcohol, the examiner is also requested to 
specifically address whether there is such 
a causal connection in the current case.  

3.  In addition, the RO must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001) are fully 
complied with and satisfied.  Thereafter, 
the RO should readjudicate this claim.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to obtain additional 
development and to comply with the Court's January 2001 
Order.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
that he feels benefits his claim.  No action is required of 
the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp.) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



